Case 1:21-cr-20049-KMM Document 44 Entered on FLSD Docket 05/18/2021 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                               Case No. 21-CR-20049-MOORE/LOUIS


  UNITED STATES OF AMERICA,
         Plaintiff,
  v.
  YUNIOR L. BLANCO-PEDROSO,
         Defendant.
  ______________________________/
                                               ORDER
         This cause came before the Court upon the government’s Motion for Revocation and

  Declaration of Bond Forfeiture (ECF No. 35). This Motion has been referred to the undersigned

  United States Magistrate Judge, pursuant to 28 U.S.C. § 636(b)(1)(B) and the Magistrate Judge

  Rules of the Local Rules of the Southern District of Florida, by the Honorable K. Michael Moore,

  Chief Judge of the United States District Court Judge for the Southern District of Florida, to take

  all necessary and proper action as required by law (ECF No. 37).

         Defendant Blanco-Pedroso was released pending trial on a personal surety bond in the sum

  of $100,000.00, co-signed by his mother Diana Rosa Pedroso (ECF No. 8). On March 26, 2021,

  Defendant Blanco-Pedroso appeared before me and entered a plea of guilty to the offenses charged

  in the indictment. Following the hearing, he was permitted to remain on bond. According to the

  Motion, Defendant thereafter failed to report as required to his pretrial officer and he removed his

  GPS monitor. On April 1, 2021, an arrest warrant issued for Defendant’s arrest based on his failure

  to abide by conditions of his release, in violation of Title 18 U.S.C. § 3148.

         At the time the present Motion was filed, Defendant remained a fugitive. Thus, the

  government moved for an order revoking his bond and declaring same forfeited. The following

                                                   1
Case 1:21-cr-20049-KMM Document 44 Entered on FLSD Docket 05/18/2021 Page 2 of 2




  day, however, on April 27, 2021, Defendant was arrested and appeared in Court on April 28, 2021.

  At that appearance, Defendant, through appointed counsel, stipulated to being held in detention

  without a hearing (ECF No. 38).

         In response to a request from chambers seeking availability for a hearing on the Motion to

  Revoke, Defendant filed a Notice indicating no opposition to the government’s Motion.

  Accordingly, no hearing was set and this Order follows.

         Federal Rule of Criminal Procedure 46(f) states that the court “must declare the bail

  forfeited if a condition of the bond is breached.” The court may later set aside such forfeiture upon

  finding that justice does not so require it. United States v. Gonzalez, 452 F. App’x 844, 845 (11th

  Cir. 2011). Similarly, 18 U.S.C. § 3148 requires the court to enter an order of revocation and

  detention if, after a hearing, the court finds clear and convincing evidence that the person has

  violated conditions of his release and further finds that no condition or combination of conditions

  of will release will reasonably assure his appearance as required and the safety of the community,

  or that the person is unlikely to abide by any condition of release.

         Defendant has stipulated to his detention in this matter following his re-arrest, and noticed

  his non-opposition to the government’s Motion. Accordingly, and without opposition from

  Defendant, the Motion to Revoke is GRANTED.

         DONE AND ORDERED in Miami, Florida, this 18th day of May, 2021.



                                                        ________________________________
                                                        LAUREN F. LOUIS
                                                        UNITED STATES MAGISTRATE JUDGE




                                                    2
